Citation Nr: 1601430	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  14-21 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



REMAND

The Veteran served on active duty from January 1963 to January 1966, and from February 1966 to January 1969

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the June 2014, substantive appeal, VA FORM 9, the Veteran checked box 9B and the only issue listed is hearing loss.  As such, the appeal is limited to that issue.  

The Veteran seeks an initial compensable rating for bilateral hearing loss.  The February 2014 VA examination report reflects Level I hearing acuity in the right ear and Level I hearing in the left ear.  Although the report of examination notes no impact on the Veteran's ordinary daily activities due to hearing loss, the Veteran's more recent statements are reasonably construed as an assertion that his hearing loss is worse than since the February 2014 VA examination.  Moreover, he submitted a March 2014 audiogram from his work, which appears to indicate higher puretone threshold at some of the levels.  As such, VA examination is warranted to assess the current nature and severity of the Veteran's bilateral hearing loss.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records since May 2014.  

2.  Schedule a VA audiological examination by an appropriate medical professional to assess the current severity of the Veteran's bilateral hearing loss.  The entire claims file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to elicit a history of the Veteran's audiological symptoms, record the functional impact of the Veteran's hearing loss, and conduct a clinical examination to ascertain the current severity of his service-connected bilateral hearing loss.

A rationale for all opinions expressed should be provided.  

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

